    Case 3:20-cv-00104-E Document 1 Filed 01/15/20                 Page 1 of 12 PageID 1


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


DISCOVERORG DATA, LLC,                            §
                                                  §   Civil No.
        Plaintiff,                                §
                                                  §
       v.                                         §   DEMAND FOR JURY TRIAL
                                                  §
AVITURE, INC.,                                    §
                                                  §
       Defendant.                                 §


                                          COMPLAINT

       Plaintiff DiscoverOrg Data, LLC (“DiscoverOrg”), for its complaint against Aviture, Inc.

(“Aviture”), alleges as follows:

                                       INTRODUCTION

       DiscoverOrg curates a highly accurate database of information used by businesses

worldwide in connection with their business-to-business sales, marketing, and recruiting.

DiscoverOrg invests millions of dollars annually to build and maintain its database and associated

intellectual property and to constantly verify, update, and expand upon the information it provides

to customers. To use this database, DiscoverOrg’s customers pay tens and sometimes hundreds

of thousands of dollars in subscription fees. The success of DiscoverOrg’s business model depends

on a customer’s faith on the continued availability—and exclusivity—of DiscoverOrg’s database.
       Instead of paying for a subscription like other customers, Aviture stole nearly 100,000

records from DiscoverOrg’s database, which it used for years to market its products and services.

DiscoverOrg brings this suit to protect its highly valuable intellectual property, recover its

damages, and ensure fairness for itself and for its customers.

                                            PARTIES

       1.      DiscoverOrg is a Delaware limited liability company.         Its principal place of

business is located in Vancouver, Washington.




COMPLAINT – Page 1
    Case 3:20-cv-00104-E Document 1 Filed 01/15/20                 Page 2 of 12 PageID 2



       2.      Aviture, Inc. is a Texas corporation. Its principal place of business is located in

Omaha, Nebraska.

                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over the federal claims under 28 U.S.C.

§§ 1331 and 1338(a) and (b). This Court also has supplemental jurisdiction over the state law

claims under 28 U.S.C. § 1367.

       4.      This Court has personal jurisdiction over Aviture, because it is incorporated in this

district. Venue is proper in this district, because Aviture resides in this district. 28 U.S.C. §§
1391(b)(1) and 28 U.S.C. § 1400(a).

                                 FACTS AND ALLEGATIONS

A. DiscoverOrg’s Platform.

       5.      DiscoverOrg provides business-to-business marketing data including business

contact data, firmographic information, and other competitive intelligence. It delivers this data to

paying subscribers via a password-secured, online graphical user interface.         DiscoverOrg’s

subscribers gain access to its database of marketing information profiling businesses in the United

States and across the globe. DiscoverOrg has been recognized as an industry leader in sales and

marketing intelligence. The depth, breadth, and accuracy of DiscoverOrg’s database is unrivaled

in the marketplace.

       6.      DiscoverOrg has invested and continues to invest tens of millions of dollars to

develop and maintain the infrastructure, content, and quality of its database. To deliver timely and

comprehensive data to DiscoverOrg’s clients, DiscoverOrg employs approximately 200 research

analysts focused on building, managing, and updating DiscoverOrg’s database. DiscoverOrg

expends substantial labor, time, and resources to collect, organize, and disseminate the information

in its database. In total, DiscoverOrg employs more than 1,000 people and has made significant

investment in developing and purchasing software, hardware, and other equipment to continuously

update and support the accuracy and comprehensiveness of its database. DiscoverOrg’s database

displays the selection, arrangement, orchestration, compilation, and presentation of the


COMPLAINT – Page 2
     Case 3:20-cv-00104-E Document 1 Filed 01/15/20                Page 3 of 12 PageID 3



organizational charts, contacts, and other information collected and assembled by DiscoverOrg’s

analysts.

        7.      DiscoverOrg licenses access to its database to thousands of companies.

DiscoverOrg’s database is valuable to companies like Aviture because they use the detailed

information collected by DiscoverOrg to market their own products and services.

        8.      The database’s value depends on its exclusivity. To protect the database’s value,

DiscoverOrg has implemented reasonable security measures.               For example, access to

DiscoverOrg’s database requires a password, and only users that have signed restrictive license
agreements receive this password. DiscoverOrg also uses mail monitoring and list protection to

secure the integrity of its database.

B. Aviture’s Wrongful Conduct.

        9.      Instead of acquiring a license from DiscoverOrg to access the proprietary and

confidential subscriber-only portions of the platform, Aviture, without authorization from

DiscoverOrg, obtained and used passwords and login credentials issued to other DiscoverOrg

clients in order to access DiscoverOrg’s proprietary information and use it to sell Aviture’s

products. An IP address linked to Aviture was captured accessing DiscoverOrg’s platform in this

fashion on dozens of occasions, remaining active in the database for hours at a time. This conduct

presents a critical threat to DiscoverOrg: if everyone did what Aviture has done, DiscoverOrg

could not survive as a business, and the resource DiscoverOrg provides to its customers would be

completely lost. Through its actions, Aviture sought to enjoy a “free ride” off of the license fees

paid by DiscoverOrg’s legitimate customers.

        10.     From November of 2017 to March of 2019, Aviture accessed DiscoverOrg’s

database via its online user interface, running searches, viewing, and downloading the proprietary

information displayed therein. During that period, Aviture downloaded nearly 100,000 records

from DiscoverOrg’s database and commercially exploited that information for its sales and

marketing purposes, including by conducting email marketing campaigns using the stolen data.




COMPLAINT – Page 3
    Case 3:20-cv-00104-E Document 1 Filed 01/15/20                 Page 4 of 12 PageID 4



       11.     Aviture acted knowingly, intentionally, and willfully in accessing and using

DiscoverOrg’s proprietary information without authorization and in viewing and downloading

DiscoverOrg’s confidential and proprietary information. Aviture circumvented DiscoverOrg’s

security system and unlawfully accessed DiscoverOrg’s database to gain the commercial benefit

thereof without compensating DiscoverOrg. Aviture wrongfully profited from its unauthorized

use of DiscoverOrg’s proprietary information, including, but not limited to, by reducing the time,

effort, and expense associated with identifying and contacting potential new customers and

business opportunities.
       12.     At all relevant times, Aviture had a duty to train and supervise the conduct of its

employees and agents acting on its behalf. Aviture breached this duty in two ways:

       (1) by failing to train and monitor its employees and agents adequately; and

       (2) by failing to have appropriate policies in place regarding unauthorized access to

       computer systems, communication, storage networks, and copyrighted works and trade

       secrets, and/or failing to enforce such policies.

       13.     On information and belief, all of Aviture’s alleged actions here were performed by

employees or other agents of Aviture within the scope of their employment or other agency

relationships with Aviture, on Aviture’s behalf, and for Aviture’s benefit.

                                  FIRST CLAIM FOR RELIEF

                  (Theft of Trade Secrets - 18 U.S.C. § 1832 et seq.)

       14.     DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 13.

       15.     DiscoverOrg gathers, organizes, generates, collects, and assembles in-depth,

commercially valuable information (including reporting structures, contact information, and other

data), expending substantial time, labor, and expense to do so. DiscoverOrg’s database and the

information contained therein comprise a compilation of business information. This information

is used in interstate commerce.




COMPLAINT – Page 4
     Case 3:20-cv-00104-E Document 1 Filed 01/15/20              Page 5 of 12 PageID 5



       16.     The compilation of information in DiscoverOrg’s database derives independent

economic value from not being generally known to, and not being readily ascertainable through

proper means by, those who are not licensed by DiscoverOrg to access the database. Specifically,

DiscoverOrg works as a subscriber-based platform; to gain access to DiscoverOrg’s collection of

information, subscribers must pay a fee. Therefore, DiscoverOrg’s very business model depends

on the secrecy and independent value of its information. If subscribers could get DiscoverOrg’s

information elsewhere for free or by paying less, they would. Non-licensees, such as Aviture,

obtain economic value from the disclosure or use of the information in DiscoverOrg’s database.
       17.     DiscoverOrg has taken reasonable measures to protect and keep the information in

its database secret. These measures include limiting access to those customers who agree to the

terms of access in the licensing agreement and requiring password authentication to access the

database through its secure online portal. DiscoverOrg also monitors access to the database and

use of the information to further ensure its security.

       18.     Aviture used improper means, including theft, to obtain access to and acquire

information from DiscoverOrg’s database. Aviture knew or had reason to know, at the time it

obtained and at the times it used DiscoverOrg’s information, that this information was obtained

from persons or entities owing DiscoverOrg a duty to maintain its secrecy.

       19.     Aviture received and possessed information from DiscoverOrg’s proprietary

database that Aviture knew to have been converted without authorization.

       20.     Aviture willfully and maliciously misappropriated DiscoverOrg’s trade secrets by

using the information contained in DiscoverOrg’s proprietary computer systems for Aviture’s

financial gain without authorization.

       21.     Aviture’s actions have damaged DiscoverOrg through the lost opportunity to

realize licensing revenue and the diminution of the market value of its proprietary information.

Aviture has been unjustly enriched by the use of valuable marketing and sales information without

paying compensation and through the consummation of business transactions that would not have




COMPLAINT – Page 5
    Case 3:20-cv-00104-E Document 1 Filed 01/15/20                  Page 6 of 12 PageID 6



occurred without use of the stolen information. DiscoverOrg would, in the alternative, be entitled

to a reasonable royalty for Aviture’s use of the information.

       22.       Aviture is liable to DiscoverOrg for damages for DiscoverOrg’s actual losses and

Aviture’s unjust enrichment, in an amount to be proven at trial, or for a reasonable royalty pursuant

to 18 U.S.C. § 1836(b)(3)(B). DiscoverOrg is entitled to an injunction preventing Aviture from

continuing to possess or use information obtained from DiscoverOrg’s database, or requiring

Aviture to pay a reasonable royalty for future use. Finally, DiscoverOrg is entitled to exemplary

damages under 18 U.S.C. § 1836(b)(3)(C), and to its reasonable attorney’s fees under 18 U.S.C. §
1836(b)(3)(D).

                                SECOND CLAIM FOR RELIEF

(Misappropriation of Trade Secrets – Tex. Civ. Prac. & Rem. Code, § 134A.001

                                             et seq.)

       23.       DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 22.

       24.       Aviture is liable to DiscoverOrg for damages for DiscoverOrg’s actual losses and

Aviture’s unjust enrichment, in an amount to be proven at trial. DiscoverOrg is entitled to an

injunction preventing Aviture from continuing to possess or use information obtained from

DiscoverOrg’s database, or requiring Aviture to pay a reasonable royalty for future use. Finally,

DiscoverOrg is entitled to exemplary damages under Tex. Civ. Prac. & Rem. Code § 134A.004(b),

and to its reasonable attorney’s fees under Tex. Civ. Prac. & Rem. Code § 134A.005.

                                 THIRD CLAIM FOR RELIEF

                                      (Misappropriation)

       25.       DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 24.

       26.       DiscoverOrg gathers, organizes, generates, collects, and assembles in-depth,

commercially valuable information (including reporting structures, contact information, and other

data) expending substantial time, labor, and expense to do so.


COMPLAINT – Page 6
    Case 3:20-cv-00104-E Document 1 Filed 01/15/20                  Page 7 of 12 PageID 7



       27.     Aviture intentionally and without permission used information from DiscoverOrg’s

database to increase its profits. Aviture has taken a “free ride” on DiscoverOrg’s skill, labor, and

costly and substantial efforts in creating and securing its commercially valuable database.

       28.     DiscoverOrg has lost profits and suffered the diminution of the market value of its

database because of Aviture’s actions.       As a result, Aviture is liable to DiscoverOrg for

compensatory damages including wrongfully derived revenues in an amount to be proven at trial.

                               FOURTH CLAIM FOR RELIEF

                  (Violation of the Computer Fraud and Abuse Act)
       29.     DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 28.

       30.     DiscoverOrg’s computer system and database comprise “protected computers”

within the meaning of 18 U.S.C. § 1030(e)(2).

       31.     Aviture, without authorization from DiscoverOrg, obtained and used passwords

and login credentials issued to other DiscoverOrg clients in order to access DiscoverOrg’s

proprietary information and use it to sell Aviture’s products. Thus, Aviture, knowingly and with

the intent to defraud DiscoverOrg, accessed DiscoverOrg’s protected computers without

authorization and thereby obtained valuable information from such protected computers using

interstate communication.

       32.     Aviture’s actions constitute violations of 18 U.S.C. §§ 1030(a)(2)(C) and

1030(a)(4).

       33.     Aviture’s unauthorized access to DiscoverOrg’s computer system has caused loss

to DiscoverOrg exceeding $5,000 in value.

       34.     By reason of the foregoing, DiscoverOrg is entitled to compensatory damages in an

amount to be determined at trial pursuant to 18 U.S.C. § 1030(g).




COMPLAINT – Page 7
     Case 3:20-cv-00104-E Document 1 Filed 01/15/20                  Page 8 of 12 PageID 8



                                    FIFTH CLAIM FOR RELIEF

                                       (Trespass to Chattels)

        35.        DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 34.

        36.        DiscoverOrg owns a computer system that houses its proprietary electronic

database. DiscoverOrg grants password access to this system only to its clients.

        37.        Aviture intentionally accessed DiscoverOrg’s computer system without

authorization and thereby interfered with DiscoverOrg’s possessory interest in its computer
systems.

        38.        As a result of Aviture’s trespass to DiscoverOrg’s computer system, Aviture caused

damage to DiscoverOrg’s database including, but not limited to, the diminution in the market value

of DiscoverOrg’s computerized data and information stored on such computer system. By reason

of the foregoing, Aviture is liable to DiscoverOrg for compensatory damages in an amount to be

proven at trial.

                                    SIXTH CLAIM FOR RELIEF

                                             (Copyright)

                     Count 1 — Copyright Infringement 17 U.S.C. § 501 et seq.

        39.        DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 38.

        40.        DiscoverOrg’s database is an original work of authorship containing copyrightable

subject matter for which copyright protection exists under the Copyright Act. DiscoverOrg has

filed for copyright registration with the United States Copyright Office in compliance with 17

U.S.C. § 101 et seq. DiscoverOrg’s copyright was registered December 27, 2010, with registration

number TX0007487999.

        41.        As owner of all right, title, and interest in and to the copyrighted works,

DiscoverOrg is entitled to all the exclusive rights and remedies accorded by Section 106 of the




COMPLAINT – Page 8
     Case 3:20-cv-00104-E Document 1 Filed 01/15/20                  Page 9 of 12 PageID 9



Copyright Act to a copyright owner. Those rights include the exclusive rights to reproduce the

copyrighted works and to sell non-exclusive licenses to those copyrighted works.

       42.     Aviture made and used copies of DiscoverOrg’s copyrighted material without

authorization or license from DiscoverOrg. Aviture used those copies for Aviture’s financial gain

without paying DiscoverOrg. In doing so, Aviture violated DiscoverOrg’s exclusive rights of

reproduction and distribution.

       43.     At all relevant times, Aviture had the duty and the ability to supervise and monitor

the actions its employees and agents. Aviture’s employees performed their actions within the
scope of their employment and on Aviture’s behalf and for its direct financial benefit.

       44.     Aviture knowingly induced, caused, facilitated, encouraged, and/or or materially

contributed to the infringing conduct.

       45.     Aviture’s willful infringing conduct has disregarded DiscoverOrg’s rights.

       46.     As a direct and proximate result of the foregoing acts, DiscoverOrg has been and

will continue to be harmed. Under 17 U.S.C. § 504(b), DiscoverOrg is entitled to its actual

damages, including any and all of Aviture’s profits attributable to its wrongful conduct, or statutory

damages under 17 U.S.C. § 504(c). DiscoverOrg is also entitled to its costs, including reasonable

attorney’s fees, under 17 U.S.C. § 505.

                 Count 2 — Circumvention of Copyright Protection Systems

                                     (17 U.S.C. §§ 1201, 1203)

       47.     DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 46.

       48.     DiscoverOrg employs technical measures including password-protection, mail

monitoring, and list protection to protect its copyrighted works. These works include its database,

business intelligence reports, and supporting infrastructure, which effectively control access to

these works.

       49.     Aviture, without authorization, circumvented these measures to access and use

DiscoverOrg’s copyrighted works.


COMPLAINT – Page 9
   Case 3:20-cv-00104-E Document 1 Filed 01/15/20                  Page 10 of 12 PageID 10



       50.     As a direct and proximate result of the foregoing acts, DiscoverOrg has been and

will continue to be harmed. DiscoverOrg is entitled to its actual damages, in addition to any of

Aviture’s profits attributable to its conduct, under 17 U.S.C. § 1201(c)(1)-(2). In the alternative,

DiscoverOrg is entitled to statutory damages under 17 U.S.C. § 1201(c)(3). DiscoverOrg is also

entitled to its reasonable attorney’s fees and costs under 17 U.S.C. § 1203(b)(4)-(5).

                              SEVENTH CLAIM FOR RELIEF

                                     (Unjust Enrichment)

       51.     DiscoverOrg incorporates herein by reference the allegations in paragraphs 1
through 50.

       52.     Aviture used DiscoverOrg’s commercially valuable data without paying

DiscoverOrg. This action benefitted and unjustly enriched Aviture to DiscoverOrg’s detriment.

       53.     Aviture is therefore liable to DiscoverOrg for this unjust enrichment in an amount

to be determined at trial.

                               EIGHTH CLAIM FOR RELIEF

                                          (Negligence)

       54.     DiscoverOrg incorporates herein by reference the allegations in paragraphs 1

through 53.

       55.     At all relevant times, Aviture had a duty to take reasonable care in training and

supervising its employees and other agents acting on its behalf.

       56.     Aviture breached this duty in two ways: (1) by failing to train and supervise its

employees regarding basic data security obligations; and (2) by allowing its employees to

participate in the unlawful conduct alleged above. A reasonable entity would have implemented

and enforced a policy banning this kind of conduct. Aviture failed to do so.

       57.     It is foreseeable that the failure to train and supervise employees and other agents

about appropriate methods for obtaining sales and marketing information for the benefit of Aviture

would harm DiscoverOrg.




COMPLAINT – Page 10
    Case 3:20-cv-00104-E Document 1 Filed 01/15/20                  Page 11 of 12 PageID 11



            58.   As a direct and proximate cause of Aviture’s negligence, DiscoverOrg lost profits.

Aviture’s negligence also reduced the market value of DiscoverOrg’s database. Aviture is

therefore liable to DiscoverOrg for compensatory damages in an amount to be proven at trial.

                                       PRAYER FOR RELIEF

            WHEREFORE, DiscoverOrg prays for the following relief:

            1.    Entry of judgment in its favor and against Aviture on all counts;

            2.    A declaration that Aviture’s unlawful conduct was willful and knowing;

            3.    As to its First Claim for Relief, DiscoverOrg’s actual damages, restitution for
Aviture’s unjust enrichment, or a reasonable royalty, in an amount to be proven at trial;

            4.    As to its Second Claim for Relief, DiscoverOrg’s actual damages, restitution for

Aviture’s unjust enrichment, or a reasonable royalty, in an amount to be proven at trial;

            5.    As to its Third Claim for Relief, compensatory damages in an amount to be proven

at trial;

            6.    As to its Fourth Claim for Relief, compensatory damages in an amount to be proven

at trial;

            7.    As to its Fifth Claim for Relief, compensatory damages in an amount to be proven

at trial;

            8.    As to its Sixth Claim for Relief, actual damages in an amount to be proven at trial,

or statutory damages as provided for by 17 U.S.C. § 504(c) and 17 U.S.C. § 1201(c)(3);

            9.    As to its Seventh Claim for Relief, restitution for Aviture’s unjust enrichment;

            10.   As to its Eighth Claim for Relief, compensatory damages in an amount to be proven

at trial;

            11.   An award of exemplary damages for Aviture’s willful and knowing infringement,

theft, and misappropriation;

            12.   Immediate and permanent injunctive relief enjoining Aviture from using

DiscoverOrg’s trade secrets, copyrighted materials, and misappropriated products and services, or

requiring Aviture to pay a reasonable royalty for future use;


COMPLAINT – Page 11
   Case 3:20-cv-00104-E Document 1 Filed 01/15/20                Page 12 of 12 PageID 12



        13.     An award of DiscoverOrg’s costs of suit, including the costs of experts and

reasonable attorneys’ fees as permitted by law, including 18 U.S.C. § 1836(b)(3)(D), 17 U.S.C. §

505, and 17 U.S.C. §§ 1203(b)(4)-(5); and Tex. Civ. Prac. & Rem. Code § 134A.005.

        14.     An award of pre- and post-judgment interest; and such other relief as the Court may

deem just and equitable.


DATED: January 15, 2020                              Respectfully submitted,

                                                     FORD & HARRISON LLP

                                                     By: /s/ Rachel Z. Ullrich
                                                         Rachel Z. Ullrich
                                                         ATTORNEY IN CHARGE
                                                         Texas Bar No. 24003234
                                                         RUllrich@fordharrison.com
                                                         1601 Elm Street, Suite 4450
                                                         Dallas, Texas 75201
                                                         Telephone: (214) 256-4700
                                                         Facsimile: (214) 256-4701
OF COUNSEL:
FORDHARRISON LLP
1601 Elm Street, Suite 4450
Dallas, Texas 75201
Telephone: (214) 256-4700
Facsimile: (214) 256-4701

and

Darin M. Sands, Bar No. 257363
(Motion to appear pro hac vice to be filed)
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2100
Facsimile: 503.778.2200
Email: sandsd@lanepowell.com
                                                  ATTORNEYS FOR PLAINTIFF
                                                  DISCOVERORG DATA, LLC
WSACTIVELLP:11226049.1




COMPLAINT – Page 12
